Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-4 are pending in this application.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 06/28/2022 is acknowledged.

    PNG
    media_image1.png
    341
    663
    media_image1.png
    Greyscale

3.	The claims are drawn to multiple inventions for reasons set forth in the restriction requirement.  The claims are examined only to the extent that they read on the elected invention.  Cancellation of the non-elected subject matter is recommended in response to this Office Action. 
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Iwase et al. JP 09286947 A.  Cited reference teaches a dioxazine pigment that is the same as the claimed dioxazine pigment.

    PNG
    media_image2.png
    304
    569
    media_image2.png
    Greyscale


Since the dioxazine pigment is the same as the claimed dioxazine pigment, the prior art dioxazine pigment inherently possesses the claimed properties of dioxazine pigment i.e. having a contact angle with respect to water according to an infiltration rate method on a range of 30º to 70º, and a contact angel with respect to 1-bromonaphthallen according to an infiltration rate method in a range of 30º to 75º. 
Note that there are more than 50 prior art references that discloses the same dioxazine compound.  It is recommended that applicants review their invention.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
	a.  In claim 1, the phrase “A dioxazine pigment having a contact angle..” is not clear.  Is this a product/compound claim? How is the pigment different the elected dioxazine compound? If a pigment is collection of compounds,  what is in the pigment beside the elected dioxazine compound of Group I shown below? 

    PNG
    media_image3.png
    205
    446
    media_image3.png
    Greyscale


	b.  In claim 2, the phrase “dioxazine pigment particles have at least one hydroxy….on a surface” is not clear and lacks antecedent basis. Note that there is no mention of “pigment particles” in claim 1.  What are the dioxazine pigment particles? How are the particles part of the pigment? 

Information Disclosure Statement
9.	Applicant’s Information Disclosure Statement, filed on 10/28/2021 and 04/20/2020 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



July 18, 2022